DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 07/04/2020.
Currently claims 1-13 are pending in the application.
Minor Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, in the limitation of the claim, “…the cage (230) is arranged in the front of the LED lamp board (220).”, the underlined ‘’full stop” should be replaced by a ‘,’ or a ‘;’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 1, the instant claim recites “a said module screen" (claim 1, line 5).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “module screen” (claim 1, lines 1-2) from “a number of module screens” is being recalled or a new “module screen” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, 
Therefore, all the dependent claims 2-13 would also be considered as subjected to 112(b) rejection due to their dependence on the rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0151096 A1 (Hall).
Regarding claim 1, Hall discloses, an integrated control LED display system (100; multi-panel display; Fig. 1; [0088]), comprising a number of module screens (104a-104t; multiple lighting panels; Fig. 1; [0088]) which are assembled together to form a large display screen (Fig. 1; [0088]), 
5each of the module screens (104a-104t) comprises several unit screens (formed of plurality of light emitting diodes, LEDs; Fig. 1; [0088]), 
Note: Depending on the size of the display panel, the unit screen itself might have multiple sub-unit cells formed of LEDs. It is especially true due to very large screen with 4K to 8K resolution. See https://en.wikipedia.org/wiki/4K_resolution.Note: N

    PNG
    media_image1.png
    422
    557
    media_image1.png
    Greyscale

a splicing frame (106, a combination of a top horizontal member 108, a bottom horizontal member 110, a left vertical member 112, a right vertical member 114, and intermediate vertical members 116; Fig. 1; [0088], [0092]) and a control box (222; circuit that controls the LEDs; Fig. 2B; [0099]), 

    PNG
    media_image2.png
    227
    534
    media_image2.png
    Greyscale


Note: The examiner interpreted “a said module screen” as one of the module screens out of “a number of module screens” defined earlier.
Hall further teaches, the control box (a combination of 1625/1660; receiver circuit/heat sink; Fig. 24A; [0204] – [0208]) is arranged on the back (back of the module screen, inside the casing 1650) of the module screen (1350; Fig. 24A; [0206]), and 

    PNG
    media_image3.png
    334
    535
    media_image3.png
    Greyscale

Note: Hall teaches details of the control circuit that controls the display panel in Fig. 24A. Thus, the examiner considers it as part of the same embodiment.
the control box (1625/1660; Fig. 24A) can simultaneously control the work mode of the unit 10screens (unit screens of display panel 1350; Figures 13 and 24A; Fig. 1; [0161], [0206]; control box has to control the working mode of each unit screen, otherwise the display 

Regarding claim 2, Hall discloses, the integrated control LED display system according to claim 1, wherein the control box (1625/1660) comprises a lead-in cable (1360; input cable) and a lead-out cable (1365; output cable) (Fig. 24A; [0206] – [0207]; input and output cables, which enter through the casing 1650, are connected to the receiver circuit 1625 since 1625 is the only control circuit in the box), 

    PNG
    media_image3.png
    334
    535
    media_image3.png
    Greyscale

when several module screens (plurality of display panels 1350) are assembled together to form the large 15display screen (100; Fig. 1), the lead-in cable (1360) and the lead-out cable (1365) are connected between different module screens (1350) (Fig. 24A; [0207]), 

Note: Hall teaches in para. [0207] that the cables have connectors or plugs for connecting to an adjacent panel.

Regarding claim 3, Hall discloses, the integrated control LED display system according to claim 2, wherein both the lead-in cable (1360) and the lead-out cable (1365) are integrated with power lines (2012; wire carrying power; Fig. 33; [0264]) and signal lines (2011; wire transporting data; Fig. 33; [0264]).  
Note: Hall teaches in para. [0264] that the 10power lines and the signal lines are integrated in the lead-out wire (2011/2012; part of cable 2010; Fig. 33; [0264]).  

    PNG
    media_image4.png
    524
    489
    media_image4.png
    Greyscale


Regarding claim 4, Hall discloses, the integrated control LED display system according to claim 2, wherein the ends of the lead-in cable (1360) and the lead-out cable (1365) are provided with plugs ([0178]).  

Regarding claim 5, Hall discloses, the integrated control LED display system according to claim 2, wherein the 10lead-in cable (1360) and the lead-out cable (1365) are connected to the two sides (left and right) of the box (designated control box 1625/1660) (Fig. 24A; [0207]).

    PNG
    media_image3.png
    334
    535
    media_image3.png
    Greyscale


15Regarding claim 12, Hall discloses, the integrated control LED display system according to claim 1, wherein a number of the module screens (104a-104t) are horizontally assembled together to form a large display screen (100) (Fig. 1; [0088]).  

    PNG
    media_image1.png
    422
    557
    media_image1.png
    Greyscale

Regarding claim 13, Hall discloses, the integrated control LED display system according to claim 1, wherein a number of the module screens (104a-104t) are longitudinally assembled together to form a large display screen (Fig. 1; [0088]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151096 A1 (Hall).
15Regarding claim 9, Hall discloses, the integrated control LED display system according to claim 1, 
wherein each of the unit screens (1350) comprises a bottom plate (1620; PCB, as bottom of the Lamp Board), an LED lamp board (Lamp Board, as designated on Fig. 24A; combination of LEDs 1610 and louvers 1630) and a cage (1650; casing) (Fig. 24A; [0204] – [0207]), 

    PNG
    media_image5.png
    334
    653
    media_image5.png
    Greyscale


- 12 -the bottom plate (1620), the LED lamp board (Lamp Board) and the cage (1650, at least the bottom side) are all plate-shaped (they all resemble flat plate-shaped structure) (Fig. 24A; [0204] – [0207]), 
5the unit screen (1350) is in flat shape (Fig. 24A; [0204] – [0207]), 

    PNG
    media_image4.png
    524
    489
    media_image4.png
    Greyscale

But Hall fails to teach explicitly, the LED lamp board is fixed on the bottom plate, and 
the cage is arranged in the front of the LED lamp board, 
the lead-out wire is connected on the back of the unit screen,
the lead-out wire is connected with the LED lamp board of the unit screen.  
However, the above limitation recites an ‘intended use’ and ‘rearrangement’ of the display device. This intended use of the devices does not define additional structural aspects of the claimed invention. The display device Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As for the ’rearrangement’, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 10, Hall discloses, the integrated control LED display system according to claim 9, wherein the 10power lines (2012; wire carrying power; Fig. 33; [0264]) and the signal lines (2011; wire transporting data; Fig. 33; [0264]) are integrated in the lead-out wire (2011/2012; part of cable 2010; Fig. 33; [0264]).  

    PNG
    media_image4.png
    524
    489
    media_image4.png
    Greyscale


Regarding claim 11, Hall discloses, the integrated control LED display system according to claim 9, wherein the LED lamp board (Lamp Board) is spliced by a plurality of LED lamp boards (Fig. 24A; [0204] – [0207]).  
Note: Since there are plurality of module screens in the display device, therefore, it is obvious that the plurality of LED lamp boards would be spliced or connected.

    PNG
    media_image5.png
    334
    653
    media_image5.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0151096 A1 (Hall) and further in view of US 11,119,721 B1 (Harris).
Regarding claim 8, Hall fails to teach explicitly, the integrated control LED display system according to claim 1, wherein each unit screen is provided with a fixed lock which can fix the unit screen on the splicing frame.  
However, in analogous art, Harris discloses, the integrated control LED display system according to claim 1, wherein each unit screen (20; screen; Fig. 1C; col. 4, lines 25-34) is provided with a fixed lock (40; lock) which can fix the unit screen (20) on the splicing frame (Frame, as annotated and designated on Fig. 1C; col. 4, lines 25-34).
	Note: Harris teaches to fix a single screen to a single frame. It can be replicated to a large display system.

    PNG
    media_image6.png
    529
    268
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hall and Harris before him/her, to modify the teachings of a LED display system as taught by Hall and to include the teachings of a fixed lock to fix the screen to a frame as taught by Harris since locking the screen to the frame would make a very reliable and secured display system (col. 4, lines 25-34). Absent this important teaching in Hall, a person with ordinary skill in the art would be motivated to reach out to Harris while forming a LED display system of Hall. The examiner notes that in MPEP 2144 (IV), it is stated that the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Note: Since claims 6-7 are subjected to 112(b) rejection, claims 6-7 would be categorized as ‘rejected’ in this office action.
Regarding claim 6, the closest prior art, US 2018/0151096 A1 (Hall), fails to disclose, “the integrated control LED display system according to claim 2, wherein the control box further comprises a box body, an element module 15and several connection sockets, wherein the element module is arranged in the box body, a number of the connection sockets are provided on the box body, and the number of the connection sockets is equal to the number of the unit screens constituting the module screen, each unit screen is provided with a lead-out wire, the connection sockets and the lead-out wires of the unit screens constituting the module screen are in one-to-one correspondence, the lead-out wires are correspondingly plugged into the connection 5sockets”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 7 is objected to due to its dependence on objected base claim 6.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2021/0082884 A1 (Schwarz) - A display element for a video wall having a plurality of light-emitting components on a carrier is disclosed including a front side, a rear side and an edge side running between the front and rear sides. The circuit structures are arranged on the front side and the rear side and are electrically conductively connected to one another via a contact structure arranged on the edge side. The edge side is embodied in a scored, broken, ground, polished, melted, sawn, chamfered, rounded or notched way.
2. US 2020/0375039 A1 (Mudd) - An LED panel is disclosed which is part of a modular system used to construct a wall mounted LED video screen. An LED panel includes a chassis and an LED tile including a plurality of surface mount devices attached thereto. The LED tile is removably mounted to a front of the chassis, and further includes a first power connector and a first data connector and a connector assembly mounted on the chassis. The connector assembly includes a support board, a second power connector, a second data connector, and a biasing member arranged to urge the support board in a direction towards the front of the chassis, such that the second power connector and second data connector engage with the first power connector and first data connector.
3. US 2020/0111391 A1 (Chao) - A spliced display is disclosed including a transparent substrate, a plurality of light-emitting diode (LED) modules, at least one control element, and a signal transmission structure is provided. The transparent substrate has a display surface and a back surface opposite to each other. The LED modules are disposed on the back surface of the transparent substrate to be spliced with each other. Each of the LED modules includes a driving backplane and a plurality of micro LEDs, and the micro LEDs are disposed in an array between the driving backplane and the transparent substrate. The control element is disposed on the transparent substrate. The control element is connected to the LED modules via the signal transmission structure, and the LED modules are connected to each other via the signal transmission structure.
4. US 2014/0198251 A1 (Li) - A splice display is disclosed including at least two liquid crystal displays (LCDs) that are mutually spliced, and the LCDs form a spliced frame at a spliced position of the LCD. The splice display further includes an image splitter and at least one organic electroluminescence display (OLED) panel. A frame of the OLED is transparent, and the OLED covers the spliced frame. The image splitter splits an image signal into a plurality of parts, and transmits the split image signal to the OLED and the LCDs for display.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/15/2022